DETAILED ACTIONClaim Objections
Claim 2 is objected to because of the following informalities: Regarding claim 2 (line 2) the phrase “an width” should be “a width”.  Appropriate correction is required.

Specification
The amendment filed April 14, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claims 1 and 7, the phrase “a bottom bar formed on the outside surface and an upper bar formed on the outside surface” is new matter. The outside surface is directed to the protective plates (claim 1, line 10) which has a protrusion block formed on the outside. The disclosure has not set forth a structural relationship between the bottom and upper bar of the arms also being formed on the outside surface of the protective plate. Para 16 in the Specification sets forth the upper and lower bars are formed on the arm and that the cross section of the upper arm corresponds to the protrusion such that the tool holder is inserted in the slot (21) and the upper bar. 
Regarding claim 2, the phrase “a cutting edge of the plurality of cutting blades is greater than 0.05mm is new matter. The disclosure sets forth the width of the cutting edge is less than 3mm, but does not provide a lower boundary of 0.05mm.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CH296968 to Edouard.
In re claim 1, Edouard teaches a cutting tool, comprising: 
a cutting tool handle (Fig. 1); 
a cutting tool holder (Fig. 1); and 
a blade unit (Fig. 1); 
are capable of being assembled with the blade unit (Fig. 1), the blade unit is composed of two protective plates (9,10) and a plurality of cutting blades (6) arranged between the two protective plates, and the cutting tool holder (1, 2) has two arms removably fixed with the two protective plates (Fig. 1), respectively, the two arms of the cutting tool holder together form a first plane, the two protective plates being parallel to each other and having an outside surface, the first plane being perpendicular to the outside surface (note, the two arms lay in a horizontal plane and the protective plates have an outside surface that extends in a vertical direction, which is perpendicular to the horizontal plane) wherein the two protective plates each have an upper portion (Fig. 1), each of the two protective plates has a protrusion block (Fig. 1) formed on the outside surface thereof, the protrusion block has a slot formed therein, a lower portion of each of the two arms of the cutting tool holder has a bottom bar formed on the outside surface (see below) and an upper bar formed on the outside surface, 
the bottom bar is formed on the bottom of each of the arm of the cutting tool holder (see below), the upper bar is longer than the bottom bar (see below), the upper bar has a middle portion connected to the arm of the cutting tool holder (see below), the bottom bar has a middle portion connected to the bottom of the arm of the cutting tool holder (see below), the bottom bar and the upper bar are parallel to each other and both are perpendicular to the arm, the thus the upper bar, the bottom bar and the arm from a ± shape (see below), the upper bar has a facing down opening slot, when the cutting tool holder is fixed with the protective plates, each upper portion of the protective plates is slidely inserted into a corresponding facing down opening slot of the upper bar (see below), and each bottom bar of the cutting tool holder is inserted into a corresponding slot in the protrusion block (see below).

    PNG
    media_image1.png
    641
    963
    media_image1.png
    Greyscale

	In re claim 3, wherein a sharp face formed by cutting edges (6) of the plurality of cutting blades is in a same plane with a lower end of the protective plates (Fig. 1).	
In re claim 4, wherein a sharp face formed by cutting edges of the plurality of cutting blades is up to 5mm longer than a lower end of the protective plates.
There is a portion of the sharp face of the blade that is up to 5mm longer than the protective plates.
In re claim 5, wherein a sharp face formed by cutting edges of the plurality of cutting blades is up to 5mm shorter than a lower end of the protective plates.
There is a portion of the sharp face of the blade that is up to 5mm shorter than the protective plates.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edouard and evidence to US Patent No. 4,432,137 to Okada and in further view of US Patent No. 5,480,031 to Maultaschet et al.
In re claim 2, Edourad teaches a plurality of cutting blades, but does not teach the cutting blade has elasticity and thus is elastically deformable.
Okada provides evidence that it is known for a blade to be subjected to curved elastic deformation (Col. 5, lines 36-55) which provides a braking force of the blade. This permits blade stability and increased cutting force during pushing or dragging the blades through various material thicknesses. 
It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the blade of Edourad permitting a degree of elastic deformation to apply a desired pressure to cut various materials. Okada provides evidence in the art of rotary cutting blades that it is known for a blade to have an elastic deformation characteristic to provide a braking force of the blade. This elastic deformation also allows for blade stability and increased cutting force during pushing or dragging the blades through various material thicknesses (Col. 5, lines 36-55).  

In re claim 2, Edourad teaches a cutting blade, but does not teach the width of a cutting edge of the plurality of blades is less than 3mm.

Note, the claims (nor the disclosure) have set forth how the width of the blade is measured with respect to the structure of the blade. Therefore, it has been interpreted, the width is the thickness.
It would have been obvious to one having ordinary skill in the art at the time of invention to shape the blade of Edourad having a width of 0.3mm as taught by Okada to maintain proper mincing of the workpiece being cut.  
In re claim 2, Edourad teaches at least one hole is disposed in each cutting blade, but does not teach some holes are disposed in each cutting blade.
Maultasch teaches a cutting blade having a plurality of holes (12).
It would have been obvious to one having ordinary skill in the art at the time of invention to provide the blade and spacer of Edourad with a plurality of holes and projections as taught by Maultasch which is merely an art recognized equivalent way of rotating and securing the blade to a supporting structure. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The subject matter not found in the prior art is directed to the combination of the protective plates and the structure of the arms in combination with a plurality of threads (or wire cutters). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724